UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     -   -   -   X

 UNITED STATES OF AMERICA

                       -   V.       -
                                                                                     INDICTMENT
 TRACII SHOW HUTSONA,
    a/k/a "Tracii Show,"                                                              21 Cr.
    a/k/a "Tracii Show Vician,"



                                    Defendant.
                                                                                 21 CRIM 299
 -   -   -    -   -   -    -    -       -   -   -   -   -   -    -   -   -   -   X

                                                                COUNT ONE
                                                            (Wire Fraud)

         The Grand Jury charges:

         1.           From at least in or about October 2015 up to and

including at least in or about November 2019, in the Southern

District of New York and elsewhere, TRACII SHOW HUTSONA, a/k/a

"Tracii Show," a/k/a "Tracii Show Vician," the defendant,

willfully and knowingly, having devised and intending to devise

a scheme and artifice to defraud, and for obtaining money and

property by means of false and fraudulent pretenses,

representations, and promises, transmitted and caused to be

transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds, for the purpose of

executing such scheme and artifice, to wit, HUTSONA charged,
.::




      without authorization, hundreds of thousands of dollars of

      HUTSONA's personal expenditures to credit card and bank accounts

      belonging to another individual ("Victim-1"), and in connection

      therewith and in furtherance thereof, HUTSONA transmitted and

      caused to be transmitted emails and interstate wire transmission

      of funds,    including wires through the Southern District of New

      York.

              (Title 18, United States Code, Sections 1343 and 2.)

                                     COUNT TWO
                            {Aggravated Identity Theft)

              The Grand Jury further charges:

              2.   From at least in or about July 2016, up to and

      including at least in or about September 2019, in the Southern

      District of New York and elsewhere, TRACII SHOW HUTSONA, a/k/a

      "Tracii Show," a/k/a "Tracii Show Vician," the defendant,

      knowingly did transfer, possess, and use, without lawful

      authority, a means of identification of another person, during

      and in relation to a felony violation enumerated in Title 18,

      United States Code, Section 1028A(c), to wit, HUTSONA used

      Victim-l's social security number in order to obtain a credit

      card for Victim-l's financial account, during and in relation to

      the wire fraud offense charged in Count One of this Indictment.

       (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b)     &
                               ( c ) ( 5 ) , and 2 . )

                                         2
                         FORFEITURE ALLEGATION

     3.      As a result of committing the offense charged in Count

One of this Indictment, TRACII SHOW HUTSONA, a/k/a "Tracii

Show," a/k/a "Tracii Show Vician," the defendant, shall forfeit

to the United States, pursuant to Title 18, United States Code,

Section 981 (a) (1) (C) and Title 28, United States Code, Section

2461(c), any and all property, real and personal, that

constitutes or is derived from proceeds traceable to the

commission of said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.

                      Substitute Asset Provision

     4.      If any of the above-described forfeitable property,    as

a result of any act or omission of the defendant:

             a. cannot be located upon the exercise of due

diligence;

             b. has been transferred or sold to, or deposited with,

a third person;

             c. has been placed beyond the jurisdiction of the Court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which

cannot be subdivided without difficulty;


                                   3
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) , and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 981;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)




                                      United States Attorney




                                  4
  UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA

                 -   V •   -


     TRACII SHOW HUTSONA,
        a/k/a "Tracii Show,"
        a/k/a "Tracii Show Vician,"

                               Defendant.



            INDICTMENT

                 21 Cr.

( 18 USC
      ...   §§   1343, 1028A and 2.)


         AUDREY STRAUSS
    United States Attorney.




     ,I'p1J1,,~r /,Q~
 /,,,/IM~ A- /J ~                ~,,~A-,'
            /CP~A~~
                               v~
